Citation Nr: 1800274	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-06 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to herbicide exposure in Thailand during the Vietnam era.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from September 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to service connection for non-Hodgkin's lymphoma.  The Veteran submitted a notice of disagreement in July 2013.  A statement of the case (SOC) was issued in January 2014.  The Veteran perfected a timely substantive appeal via VA Form 9 in February 2014.

In June 2017, the Veteran and her husband testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the proceeding is of record.

Additional evidence has been associated with the claims file since the issuance of the January 2014 SOC.  However, the Board's decision herein to grant the claim on appeal is entirely favorable to the Veteran.  Accordingly, there is no prejudice in proceeding with adjudication.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with non-Hodgkin's lymphoma.

2.  The record evidence is at least in relative equipoise as to whether the Veteran was actually exposed to herbicides while serving at the Korat Royal Thai Air Force Base in Thailand from December 13, 1971 through November 23, 1972.

3.  The record evidence is at least in relative equipoise as to whether there is a causal relationship between the Veteran's exposure to herbicides in service and her subsequent development of non-Hodgkin's lymphoma.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for non-Hodgkin's lymphoma have been met.  38 U.S.C. §§ 1101, 1110, 1112. 1113, 1116, 5107(b) (2012); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309 (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition herein with respect to the Veteran's claim of entitlement to service connection for non-Hodgkin's lymphoma, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1110; 38 C.F.R.    § 3.303.

Certain chronic diseases, which include malignant tumors, that are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 309.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, including presumptive service connection under section 1116, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (2012); 38 C.F.R. §§ 3.307(a)(b)(iii), 3.309(e) (2017).

The following diseases are deemed associated with exposure to an herbicide agent under VA law: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as diabetes mellitus Type II or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  The following diseases shall be service connection if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumptive provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

For purposes of presumptive service connection based on exposure to an herbicide agent, the diseases listed at section 3.309(e) shall become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform diseases consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Accordingly, the law provides that for claims based on the chronic effects of exposure to herbicide agents, presumptive service connection may be established for certain disease, including non-Hodgkin's lymphoma, as specified above.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  This statutory presumption, however, is not for application in this case because the Veteran does not have the requisite service in-country in the Republic of Vietnam during the Vietnam Era.

That notwithstanding, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board must not only determined whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam (38 C.F.R. § 3.309(e)), but must also determine whether the disability was the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact that the Veteran does not meet the requirements of 38 C.F.R. § 3.307(a)(6)(iii) does not in and of itself preclude the Veteran from establishing service connection as she may, in the alternative, by way of proof of actual direct causation, showing that she was directly exposed to herbicide agents during service, which, in turn caused her develop non-Hodgkin's lymphoma.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

In this function, the Department of Defense has also confirmed to VA that herbicides were used in Thailand during the Vietnam era.  The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases (AFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam era, from February 28, 1961 to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Service connection for non-Hodgkin's lymphoma

The Veteran asserts that service connection is warranted for her non-Hodgkin's lymphoma.  She contends that she was exposed to various herbicides, including Agent Orange, in service, and attributes the onset of her condition to this exposure.  For the reasons that follow, the Board finds that service connection is warranted for non-Hodgkin's lymphoma.

As an initial matter, the medical record establishes a current diagnosis of non-Hodgkin's lymphoma, as reflected in the Veteran's medical treatment records and confirmed in July and September 2017 letters from her private providers at the Colorado Blood Cancer Institute and the North Suburban Medical Center.

After review of the evidence of record, the Board finds the evidence to be in relative equipoise on the factual question of herbicide exposure during service in Thailand.  In this case, service personnel records reflect the Veteran was stationed at the Korat Royal Thai AFB in Thailand from 1971 to 1972 as an administrative specialist.  At the June 2016 Board hearing, the Veteran testified that, throughout her service at the Korat AFB, she was exposed to herbicides while traveling from her rented home off-base to her work station, during her various duties traveling around the base, and while working at her office in proximity to herbicide application.  She estimated that she walked near or through the perimeter at least four times a day, going to work, lunch, and back to quarters.  She typically worked six days per week during her assignment in Thailand.  The Veteran's spouse was stationed at Korat AFB as well and testified regarding their living situation off-base and the necessity to enter and exit through the base perimeter. 

The lay reports of exposure to herbicide agents are consistent with the circumstances and conditions of the Veteran's service at Korat AFB in Thailand during the Vietnam era.  As the use of herbicide agents at AFBs in Thailand during the Vietnam era is recognized, the Board finds the Veteran's account of herbicide exposure during service to be credible. 

Evidence weighing against a finding of exposure to herbicides includes an April 2012 memo containing a VA formal finding that exposure to Agent Orange could not be confirmed.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was in fact exposed to herbicide agents during her service in accordance with in-service duties and living quarters requiring frequent travel through the base perimeter.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102.  As such, the Board determines that the Veteran's actual exposure to herbicide agents in service established on a factual basis.

The Board also notes two positive medical opinions of record connecting the Veteran's condition with her exposure to herbicides in service.  In a July 2017 letter, Dr. H. stated that it was his professional medical opinion as a pathologist for the past 30 years that the Veteran's non-Hodgkin lymphoma was just as likely as not to be the result of her exposure to carcinogenic herbicides while serving in the military during the Vietnam War.  In a September 2017 letter, Dr. M. stated that he queried the Veteran about her time in Southeast Asia and concluded that there was no doubt in his mind that she had a clinically significant exposure to herbicides.  He opined that it was as likely as not that the patient had a significant herbicide exposure explaining the genesis of her lymphomas.

The Board also notes the Secretary's discussion of the findings by the National Academy of Sciences (NAS) based on its extensive review of the findings by the medical and scientific studies and reports, which contain a great deal of medical and scientific data of many diseases, including non-Hodgkin's lymphoma, found to have a positive association to the exposure to herbicide agents.  See 58 Fed. Reg. 50528 (Sept. 28, 1993); see generally Polovick v. Shinseki, 23 Vet. app. 48, 54 (2009) (explaining that the NAS's statistical analysis of the scientific and medical data pertaining to the health effect exposure to herbicide agents remains a source of relevant, competent medical evidence that VA may "consider when assessing whether the totality of the evidence if sufficient to establish service connection").  

Accordingly, the Board finds it reasonable to conclude that the totality of the evidence of record supports a direct causal relationship between the Veteran's in-service exposure to herbicides  and her subsequent development of non-Hodgkin's lymphoma.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Combee v. Brown, supra. Resolving all reasonable doubt in the Veteran's favor, service connection for non-Hodgkin's lymphoma is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is granted. 




____________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


